¶82 (dissenting) — Petitioner North American Foreign Trade Zone Industries, LLC (NAFTZI) had its private property condemned by Public Utility District No. 2 of Grant County (PUD), contrary to public notice requirements and without proving public use and necessity. This violates the Washington Constitution.
J.M. Johnson, J.
¶83 PUD owns and operates two power dams on the Columbia River in eastern Washington. The cheap hydroelectric power from these dams generated many times the power needed by PUD residents. In the wake of California’s 2000 energy crisis, PUD staff forecast huge revenues from selling additional diesel-generated electric power outside Grant County. PUD declared an emergency shortage of energy and purchased 20 diesel generators. These generators were placed on property leased from NAFTZI pursuant to a short-term lease agreement with a renewal option.
¶84 Before installation of the generators was even complete, adjustments in the market caused wholesale prices to plummet to levels making diesel generation costs noncompetitive (especially when compared to cheap hydroelectric power). The diesel generators were never used. PUD declined a proposed purchase option with NAFTZI, and after further negotiations for purchase of NAFTZI’s property failed, PUD initiated condemnation proceedings.
¶85 The initial public notice admittedly did not specify the lots to be considered for condemnation. The agenda *596vaguely referred to “Condemnation of Certain Real Property.” PUD later tried to remedy this defective public notice with a resolution purporting to be retroactive in effect.
¶86 The record indicates PUD’s proposed use of diesel generators for energy reserve was economically infeasible. PUD faced an economic dilemma due to this poor investment and execution of a short-term lease with NAFTZI. The condemnation of NAFTZI’s property was hoped to save PUD costs of the lease or immediate removal of the generators.
¶87 Washington Constitution article I, section 3’s protections against the taking of property without due process of law requires genuine public notice, which identifies the particular parcels of property to be considered for condemnation. Due process also prohibits retroactive ratification of a defective notice.
¶88 Article I, section 16 declares that private property may be taken only for public use and that the question of a public use is a judicial question “without regard to any legislative assertion.” Costs of poor business dealings are not reducing public purpose and cannot justify the exercise of eminent domain power to take private property.
¶89 The majority allows a public agency to take private property without proper notice and to condemn without public purpose. The constitutionally limited eminent domain power and important due process safeguards of our constitution are again disregarded. The constitutional right to own property and the public right to notice of its government’s proposed actions loses again. I therefore dissent.
ANALYSIS
¶90 Washington’s declaration of rights clause emphatically asserts:
All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.
*597Wash. Const, art. I, § 1. Our constitution was established in part to protect the right of the people to own and use private property. Article I, section 16 provides for a strictly limited exercise of eminent domain power, subject to close examination by the judicial branch as an essential check and balance:
No private property shall be taken or damaged for public or private use without just compensation having been first made .... Whenever an attempt is made to take private property for a use alleged to be public, the question whether the contemplated use be really public shall be a judicial question, and determined as such, without regard to any legislative assertion that the use is public ....
¶91 Further, the Washington Constitution requires that any governmental interference or deprivation of private property rights must follow procedures and individualized proceedings that are open and orderly: “No person shall be deprived of life, liberty, or property, without due process of law.” Wash. Const, art. I, § 3. Public notice procedures required for initiating condemnation proceedings must comply with due process.
f 92 Municipal corporations such as the PUD here do not have any inherent power of eminent domain. Rather, municipal corporations and agencies may exercise such power only when expressly authorized to do so by the state legislature and must act in strict accord with such delegation. See, e.g., State ex rel. Tacoma Sch. Dist. No. 10 v. Stojack, 53 Wn.2d 55, 60, 330 P.2d 567 (1958); Tepley v. Sumerlin, 46 Wn.2d 504, 507, 282 P.2d 827 (1955). Because statutes conferring condemnation power are in derogation of private property rights, such statutes must be strictly construed both as to the extent and as to the manner of their exercise. State ex rel. King County v. Superior Court, 33 Wn.2d 76, 82, 204 P.2d 514 (1949); State ex rel. Postal *598Tel.-Cable Co. v. Superior Court, 64 Wash. 189, 193, 116 P. 855 (1911).29
¶93 Because constitutional rights of a property owner are implicated, the burden of proof is on the condemning agency to demonstrate that the condemnation is for a public use and that the taking is necessary for that public use. State ex rel. Wash. State Convention & Trade Ctr. v. Evans, 136 Wn.2d 811, 822-23, 966 P.2d 1252 (1998) (Convention Ctr.); King County v. Theilman, 59 Wn.2d 586, 369 P.2d 503 (1962). The burden of proof rests on the condemning agency to demonstrate proper notice to the owner and to the public. See Cent. Puget Sound Reg’l Transit Auth. v. Miller, 156 Wn.2d 403, 426, 128 P.3d 588 (2006) (J.M. Johnson, J., dissenting).
A. Notice Procedures
¶94 The majority admits that public notice statutes apply to public utility districts. See majority at 568-69. But the majority wrongly concludes PUD here followed proper notice procedures. Id. at 569-70. Because PUD did not comply with required notice procedures or satisfy due process, we would reverse the Court of Appeals and dismiss the proceedings initiated by Resolution 7643.
¶95 Due process demands that government give notice when it seeks to take property. Miller, 156 Wn.2d at 423 (Alexander, C. J., dissenting). “ ‘[A] proper hearing can be no greater protection for the public and the individual landowner than the opportunity afforded by the notice to take an informed part therein.’ ” Id. at 424 (Alexander, C.J., dissenting) (alteration in original) (quoting Glaspey & Sons, Inc. v. Conrad, 83 Wn.2d 707, 713, 521 P.2d 1173 (1974)). “When interested parties are ill-informed of government proposals, ‘the public at large will be deprived of an “informed” resolution of problems that are the subject of the *599hearing.’ ” Id. at 424-25 (Alexander, C.J., dissenting) (quoting Conrad, 83 Wn.2d at 713).
f 96 Because statutes delegating eminent domain power are in derogation of the people’s rights, State ex rel. King County, 33 Wn.2d at 82, a condemning agency must establish that all public notice requirements were fulfilled. We therefore take strong exception with the majoritys contention that the challenger, NAFTZI, bears the burden of proof that the notice was defective. Majority at 566. Procedural errors, such as lack of proper notice, are questions of law reviewed de novo. State v. Harris, 114 Wn.2d 419, 441, 789 P.2d 60 (1990).
¶97 If the condemning entity fails to give proper notice, a judgment of public use and necessity is void and the eminent domain process must begin anew. Port of Edmonds v. Nw. Fur Breeders Coop., Inc., 63 Wn. App. 159, 169, 816 P.2d 1268 (1991). See also Deaconess Hosp. v. Wash. State Highway Comm’n, 66 Wn.2d 378, 405, 403 P.2d 54 (1965) (noting that failure to give notice constitutes arbitrary and capricious conduct).
¶98 When a city or town decides to condemn property, it must do so by ordinance preceded by public hearings in which affected citizens may be heard. RCW 54.16.020 requires the PUD to follow the “procedure” utilized by cities and towns in enacting an ordinance to condemn property. The “procedure” may include, but is not limited to, written notification in an official newspaper, posting of upcoming meeting agendas, or such other processes which satisfy the intent of this requirement.30 “Agencies and municipal corporations must comply with internal procedures that are promulgated pursuant to statutory requirement. Compliance is a necessary implication of a statutory mandate.” Miller, 156 Wn.2d at 432 (J.M. Johnson, J., dissenting).
f 99 Because such statutes affect constitutional rights of private property, “effective notice must require that the *600agenda fairly apprise a reasonable person of the actual land under consideration for condemnation.” Id. at 434 (J.M. Johnson, J., dissenting).
¶100 Prior to enactment of Resolution 7643, the PUD apparently used no established procedure for notifying the public of the hearing or the agenda.31 The agenda itself did not identify NAFTZI’s property but made a vague reference to “Condemnation of Certain Real Property.” Clerk’s Papers (CP) at 665. This is surely not meaningful advance notice of the intended action to take this property either to the owner or to the public. PUD’s “Petition in Condemnation” should have been dismissed as a matter of law.32
¶101 PUD’s assertion that later Resolution 7680, enacted on December 29, 2003, while the condemnation action was pending, somehow retroactively ratified Resolution 7643, is unsupportable. There are no condemnation cases cited by PUD (or by the majority) that allow a condemning authority to ratify an earlier, void ordinance commencing condemnation. Washington cases do not allow “retroactive” curing of such defects.
¶102 Even if later Resolution 7680 was proper, its “curing” of Resolution 7643 could be effective only as of the date of the passage of the later resolution. This alone requires dismissal of the pending action and commencement of a new proceeding based upon a properly enacted ordinance, and only if notice was proper for that ordinance.33
¶103 Lacking requisite public notice and opportunity for citizens’ voices to be heard, Resolution 7643 cannot form *601the basis of the condemnation proceeding. Resolution 7643, the jurisdictional prerequisite to this condemnation proceeding, was void. Our precedent holds that if a condemning agency lacks jurisdiction to order condemnation, the superior court similarly lacks jurisdiction to entertain the condemnation proceedings. State ex rel. Cation v. Superior Court, 110 Wash. 506, 509, 188 P. 546 (1920) (holding that if a board has jurisdiction, “it must be by reason of the recitals that due notice had been given,” and that “if the board had no jurisdiction to make the order directing the condemning of plaintiff’s lands, then the superior court had no jurisdiction to entertain the condemnation proceedings”); State ex rel. Davies v. Superior Court, 102 Wash. 395, 397, 173 P. 189 (1918) (finding notice to be “necessary to give the court jurisdiction”); Chehalis County v. Ellingson, 21 Wash. 638, 645, 59 P. 485 (1899) (“before owners’ property can be subjected to the use of the public, notice must be given of all the essential steps”), overruled on other grounds by Spokane & Idaho Lumber Co. v. Stanley, 25 Wash. 653, 66 P. 92 (1901).
B. Public Necessity
¶104 We also disagree with the majority’s conclusion that PUD acted with a proper public purpose under article I, section 16 of our constitution. We would hold the record does not establish a public purpose to justify taking NAFTZI’s property.
¶105 The Washington Constitution affirms that “governments . . . are established to protect and maintain individual rights,” Wash. Const, art. I, § 1, including rights to own and use property. Exercise of eminent domain power is limited:
No private property shall be taken or damaged for public or private use without just compensation having been first made .... Whenever an attempt is made to take private property for a use alleged to be public, the question whether the contemplated use be really public shall be a judicial question, and determined as such, without regard to any legislative assertion that the use is public ....
*602Wash. Const, art. I, § 16. Placement of this provision in article I, declaration of rights, evidences the primacy of the right to own private property and the strictly limited scope of the eminent domain power. “History demonstrates these words of article I, section 16, were carefully chosen to strengthen our guarantee over rejected language from other state constitutions . . . affording our residents enhanced constitutional guarantees against injustice and oppression.” Convention Ctr., 136 Wn.2d at 830 (Sanders, J., dissenting).
¶106 Article I, section 16 requires a judicial “public use” inquiry. See State ex rel. Puget Sound Power & Light Co. v. Superior Court, 133 Wash. 308, 311, 233 P. 651 (1925). To determine whether a use of the eminent domain power is permissible, courts must ascertain “(1) the use is public; (2) the public interest requires it; and (3) the property appropriated is necessary for that purpose.” Convention Ctr., 136 Wn.2d at 817. The public interest and necessity inquiries are judicial corollaries providing enforcement of the constitutional mandate. Here, property is taken so unused diesel generators may be stored until buyers remove them.
¶ 107 Municipal corporations may exercise such condemnation power only when expressly authorized and in strict accord with such delegation. See, e.g., Stojack, 53 Wn.2d at 60; Tepley, 46 Wn.2d at 507. Because constitutional rights of a property owner are implicated, the burden of proof is on the condemning agency to demonstrate that the condemnation is for a public use and that the taking is necessary for that public use. Convention Ctr., 136 Wn.2d at 822-23; Theilman, 59 Wn.2d 586; State ex rel. Sternoff v. Superior Court, 52 Wn.2d 282, 325 P.2d 300 (1958). Washington “has a long history of extending greater protections [to its citizens] against governmental takings of private property by literally defining what constitutes ‘private use.’ ” Manufactured Hous. Cmtys. v. State, 142 Wn.2d 347, 359, 13 P.3d 183 (2000).
¶108 The majority asserts that agency determinations of public necessity are “ ‘conclusive in the absence of proof of *603actual fraud or arbitrary and capricious conduct, as would constitute constructive fraud.’ ” Majority at 575-76 (quoting In re Petition of Seattle Popular Monorail Auth., 155 Wn.2d 612, 629, 121 P.3d 1166 (2005)). This analysis disregards the constitutional mandate of article I, section 16 for a searching judicial examination of public purpose “without regard to any legislative assertion.” Article I, section 16’s use of the word “shall” is imperative and operates to create a duty on the courts. See, e.g., Crown Cascade, Inc. v. O’Neal, 100 Wn.2d 256, 668 P.2d 585 (1983); see also Wash. Const, art. I, § 29 (“The provisions of this Constitution are mandatory, unless by express words they are declared to be otherwise.”).
¶109 The PUD’s loss-cutting does not constitute a public purpose, even if some public benefit is argued. See In re City of Seattle, 96 Wn.2d 616, 627, 638 P.2d 549 (1981) (Westlake) (“A beneficial use is not necessarily a public use.”). A “public use” must be “either a use by the public, or by some agency which is quasi public, and not simply a use which may incidentally or indirectly promote the public interest or general prosperity of the state.” Healy Lumber Co. v. Morris, 33 Wash. 490, 509, 74 P. 681 (1903).
fllO Further, “[i]f a private use is combined with a public use in such a way that the two cannot be separated, the right of eminent domain cannot be invoked.” Westlake, 96 Wn.2d at 627. “Where the condemned property is to be devoted to both a private and a public use, the constitutional prohibition [against taking private property for private use] has no less force.” Convention Ctr., 136 Wn.2d at 825 (Sanders, J., dissenting).
fill Here, the trial court assumed a public use through an overly deferential standard, declining to undertake a searching analysis of evidence of “public necessity.” The trial court also ignored important evidence suggesting an improper purpose for PUD’s exercise of eminent domain power (i.e., because its lease turned out to be costly). Argued economic benefit is not automatically a legitimate public purpose justifying condemnation under article I, section 16.
*604¶112 The record shows PUD purchased 20 diesel generators in the wake of California’s energy crisis of late 2000-2001. PUD staff hoped to achieve substantial revenue from selling power. Id. at 508. Before installation was even complete, wholesale power prices plummeted. PUD canceled the diesel generation contracts in July 2001, and the diesel farm never operated. By August 8, 2002, a PUD memo concluded, “[w]ith current market prices and reserve requirements providing reserves with the diesels is not economical.” Id. at 110. A later memo warned PUD commissioners of the “large identifiable item” on the financial statements if the generators were sold. Id. at 186. The loss on the sale of the generators would be highly visible, causing the PUD to face justifiable public criticism. Id.
¶113 Substantial evidence indicates that the argument diesel generation could serve as a “reserve” energy source was false, and only post facto justification for condemnation. The trial court conceded that any use of the generators as reserves “might be a remote possibility.”34 Indeed, PUD has the power dam generating capacity of over 2,000 megawatts of electricity, many times more than needed to supply all district residents and enough to supply a city the size of Seattle. It already sells its electric power to other northwest utilities serving millions of customers.
¶114 However, no extensive analysis of the “public use and necessity” was undertaken. Instead, the trial court narrowly framed the issue: “is this a public use and necessity to keep these generators at the current location, even if we assume that it wasn’t a wise choice to purchase.” 2 Verbatim Report of Proceedings (VRP) (Apr. 1, 2004) at 93. This lax review standard led the trial court to approve PUD’s condemnation as a public necessity by deferring to the PUD “Declaration of Emergency” and the claim that “[t]heyVe done a cost analysis” from which PUD staff concluded they needed “to keep these generators at this location and therefore condemn the property.” Id. at 94-95.
*605¶115 The trial court recognized PUD’s problem was the purchase of unneeded diesel generators and their placement on leased land. The trial court acknowledged that if it were to “disallow the condemnation, it would, in effect, require the PUD to remove these items and place them elsewhere.” Id. at 94.
¶116 PUD’s dilemma was a direct, bargained-for consequence of its short-term lease agreement with NAFTZI. An ill-fated investment in diesel generators located upon leased land is not a “public use” justifying condemnation of private property. Separately, article XI, section 13 of the Washington Constitution prohibits public and municipal corporations from exercising eminent domain power to satisfy debt. This analogous effort to minimize costs from PUD contractual obligations also does not constitute a valid public purpose.
¶ 117 A harshly criticized majority of the United States Supreme Court has held that mere “economic development” could be a permissible “public use” under the federal constitution. That does not dictate that this court reach a similar conclusion under the more protective provisions of the Washington Constitution. See U.S. Const, amend. V; cf. Kelo v. City of New London, 545 U.S. 469, 125 S. Ct. 2655, 162 L. Ed. 2d 439 (2005). Washington Constitution article I, section 16 offers stronger protections of private property rights and more stringent procedural restrictions on the exercise of eminent domain power. Here, private property was taken for no public purpose, and the majority errs in holding otherwise.
¶118 Here, even the trial court only upheld PUD on reconsideration, a trial court order further undermined by the lack of findings. This trial court made no specific finding of public use and no finding that the public interest requires this condemnation. Rather, the trial court simply deferred to the PUD, and the majority repeats that error.
¶119 Condemnation of private property implicates a constitutional right, and adjudication of public use and necessity involves the “three interrelated essential find*606ings” of public use, public interest, and public necessity. State ex rel. Lange v. Superior Court, 61 Wn.2d 153, 156, 377 P.2d 425 (1963). Due process demands that trial courts reviewing condemnation petitions should enter specific findings for public use, public interest, and public necessity. See Miller, 156 Wn.2d at 428 (J.M. Johnson, J., dissenting).
¶120 When government deprives law-abiding property owners of their private property, due process requirements of article I, section 3 demand that clear written findings be entered by £5n trial court. Judicial review of government takings as required by article I, section 16 is impossible without such a written decision below. The majority gives complete deference to agencies and trial court judges. Majority at 574 n.21. But our constitution was written to protect the rights of individuals, not the convenience of agencies and courts. The entering of findings generates a record necessary for safeguarding property owners’ constitutional rights on appellate review.
f 121 This lack of a serious judicial review of a condemning agency’s exercise of eminent domain powers results from the excessively deferential standard the majority reaffirms today. Judicial review lite will never suffice to protect constitutional rights and was surely not intended in our constitution. Express constitutional safeguards of article I, section 16 protecting those rights require honest judicial review.
CONCLUSION
¶122 The majority today permits a public agency to take private property without proper notice and to condemn without provable public purpose. The limited eminent domain power and important due process safeguards of our constitution are undermined so long as the courts thus ignore the mandates of article I, sections 3 and 16. The constitutional right to own property and the public right *607to notice of governmental action loses again. I therefore dissent.
Sanders, J., concurs with J.M. Johnson, J.

 All delegations of state authority are to be construed strictly, and this is “ ‘especially true with respect to the power of eminent domain, which is more harsh and peremptory in its exercise and operation than any other.’ ” State ex rel. Chesterley v. Superior Court, 19 Wn.2d 791, 800, 144 P.2d 916 (1944) (quoting 1 John Lewis, A Treatise on the Laws of Eminent Domain § 388, at 708 (3d ed. 1909)).


 RCW 35.30.018 (pertaining to unclassified cities); RCW 35.27.300 (pertaining to towns); RCW 35.23.221 (pertaining to second class cities); and RCW 35.22.288 (pertaining to first class cities).


 “PUD’s counsel later argued the agenda’s reference to the proposed resolution satisfied the court’s notice concerns because the public could inspect the proposed resolution as part of the PUD’s public record, but we could not find that process explained.” Grant County Pub. Util. Dist. No. 2 v. North Am. Foreign Trade Zone Indus., LLC, 125 Wn. App. 622, 626-27, 105 P.3d 441 (2005).


 The trial court initially dismissed the “Petition in Condemnation” at the January 15, 2004, hearing. 1 Verbatim Report of Proceedings (VRP) (Jan. 15, 2004) at 30.


 See Port of Edmonds, 63 Wn. App. at 169 (“Because the Port gave inadequate notice, it must begin the eminent domain process anew.”). Limiting the opportunity to be heard on legislation authorizing condemnation until after a proceeding has been commenced denies due process.


 2 VRP (Apr. 1, 2004) at 94.